Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

Claims 1-7 are pending in this office action.

Response to Arguments
Applicant’s arguments, filed February 9, 2021, have been fully considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruvio et al. (U.S. Patent Pub. No. 2018/0196941).

Regarding claims 1 and 5, Ruvio et al. teaches a data analysis apparatus, comprising: a processor (fig. 3, ref. num 470); and a memory including at least one set of instructions that (fig. 3, ref. num 470), when executed by the processor causes the processor to perform operations including: obtaining a plurality of anomaly analysis results, the anomaly analysis results each being a result of analyzing an anomaly in an in-vehicle network and including information identifying at least anomaly data, the in-vehicle network being provided in each of a first vehicle and a second vehicle and including one or more networks (paragraph 0124); identifying a primary electronic control unit (ECU) that is possible to have cause the anomaly data identified by the plurality of anomaly analysis results among ECUs connected to the in-vehicle network, the identifying being performed for each of the first vehicle and the second vehicle (paragraph 0142); identifying, as a secondary ECU set, a plurality of ECUs connected to a network connected to the primary ECU among the one or more networks, the identifying being made for each of the first vehicle and the second vehicle (paragraph 0160); identifying, as anomaly-relevant ECUs that have caused the anomaly data, at least one common ECU included in both of the secondary ECU set identified for the first vehicle and the secondary ECU set identified for the second vehicle and satisfying one or more predetermined conditions (fig. 5, ref. num 640 and 670 and paragraph 0189 and 0098 – multiple vehicles); and outputting information indicating at least the anomaly-relevant ECUs (paragraph 0141, the recipient).

Regarding claim 2, Ruvio et al. teaches wherein the first vehicle and the second vehicle satisfy any one or a combination of more than one of following conditions: the first vehicle and the second vehicle (1) have different running regions in a predetermined time period, (2) have different vehicle models, (3) are manufactured by different manufacturers, (4) are different in configuration of the in-vehicle network, and (5) have different time slots in which the anomaly data of the first vehicle and the anomaly data of the second vehicle are generated (paragraph 0035).

Regarding claim 3, Ruvio et al. teaches wherein the operations further include outputting at least a part of the primary ECU, the secondary ECU set, and the anomaly data to a user of the data analysis apparatus in accordance with an access authority possessed by the user (paragraph 0142).

Regarding claim 4, Ruvio et al. teaches wherein the one or more predetermined conditions include at least one of followings: (1) the common ECUs are of a same model, (2) the common ECUs are manufactured by a same manufacturer, (3) the common ECUs have processors of a same model, (4) the 

Regarding claims 6 and 7, Ruvio et al. teaches wherein in the identifying as anomaly-relevant ECUs, the secondary ECU set identified for the first vehicle is compared with the secondary ECU set identified for the second vehicle to identify the anomaly-relevant ECUs (fig. 5, ref. num 640 and paragraph 0189).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433